DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 19-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New 112 rejections are provided below, however due to the lack of a proper scope for claims 19, 28 and 29, examiner cannot currently determine whether the claim language overcomes the previous rejection based on Abaquita.

Claim Objections
Claim 25 is objected to because of the following informalities:  Applicant appears to have intended to make claim 25 dependent upon claim 24, not on itself.  Current language is missing an “a” between the words “is” and “home”.  Appropriate correction is required.

Claim 27 is objected to because of the following informalities:  there should be a space between “claim” and “19”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 19, 28 and 29 currently claim “controller uses, for display of the plurality of screens, the changed display language once”, which does not appear to be specifically described in the specification and one skilled in the art would not recognize the scope of using a language “once” in the context of a language being applied to a plurality of screens and until a condition is satisfied.  That is to say, “uses … once” could refer to a single character, a single screen, a single login session, a single user, etc. and the broadest reasonable interpretation is undefinable given the context and lack of explanation in the specification.  In addition, “once” also would define a language as 
Claims 20-27 are rejected because they depend upon claim 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 28 and 29 recites the limitation "the changed display language" in 10th line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that “predetermined language” and “another language” are previously defined but not “changed language”, examiner suggests using the previously defined nomenclature for clarity.

Claims 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19, 28 and 29, the claims currently state “controller uses, for display of the plurality of screens, the changed display language once and uses, for display of the plurality of screens, the changed display language until a predetermined condition is satisfied” which appears to be contradictory.  It is unclear, given the lack of explanation in the specification, how a language could be used “once” and “on a 
NOTE:  Due to the contradictory nature of the current independent claims and the lack of description in the specification, examiner cannot identify a valid scope to examine the claims under the prior art and therefore no prior art rejection has been provided.
Claims 20-27 are rejected because they depend upon claim 19.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672